Citation Nr: 9935158	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-45 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for left 
peroneal nerve palsy secondary to residuals of frozen feet.

2.  Entitlement to an effective date prior to March 9, 1993, 
for an award of service connection for left peroneal nerve 
palsy secondary to residuals of frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO granted the veteran's claim of 
entitlement to service connection for left peroneal nerve 
palsy secondary to residuals of frozen feet, and assigned a 
10 percent rating thereto, effective March 9, 1993, the date 
the veteran's claim was received.  The veteran subsequently 
perfected an appeal of that decision.  

The Board notes that the veteran also perfected an appeal of 
the RO's July 1995 decision severing service connection for 
his left peroneal palsy secondary to residuals of frozen 
feet.  In a November 1996 decision, the Board determined that 
severance was appropriate, and dismissed as moot the 
veteran's claims of entitlement to an increased rating for 
left peroneal palsy secondary to residuals of frozen feet and 
entitlement to an effective date prior to March 9, 1993, 
therefor.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's November 1996 decision and remanded the 
case to the Board for further adjudication pursuant to an 
Order of the Court in response to a Joint Motion to Remand 
filed by the parties to the appeal.  In keeping with this 
Joint Motion and Order, the Board remanded these claims to 
the RO for additional development.  In a March 1999 rating 
decision, the RO determined that the decision granting 
service connection for left peroneal palsy secondary to 
residuals of frozen feet did not contain clear and 
unmistakable error, and once again granted the veteran's 
claim of entitlement to left peroneal palsy secondary to 
residuals of frozen feet, effective March 9, 1993.  The RO 
also awarded the veteran an increase in the evaluation of his 
left peroneal palsy disability to 20 percent disabling, and 
denied an earlier effective date for the award of service 
connection.  With regard to the issue of whether service 
connection for left peroneal palsy secondary to residuals of 
frozen feet was properly severed, because the benefit sought 
on appeal has been granted, this issue is no longer before 
the Board for appellate consideration.  

As for the other issues, because the increased rating 
assigned does not constitute a complete grant of benefits 
available to the veteran, his claim therefor is still 
appropriately before the Board for consideration.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Since the RO again denied the 
veteran's claim of entitlement to an earlier effective date 
for his left peroneal palsy, this claim is also properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's left peroneal palsy secondary to residuals 
of frozen feet is manifested by difficulty with dorsiflexion 
of the left foot and less than complete paralysis of the left 
foot.

3.  The evidence first demonstrates symptoms of left peroneal 
palsy on May 10, 1949, and a medical link between the 
veteran's experiences in service or his service-connected 
residuals of frozen feet and his left peroneal palsy was 
first noted on June 1, 1993.

3.  A claim of entitlement to service connection for left 
peroneal palsy was initially received by the VA on March 9, 
1993.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
left peroneal palsy secondary to residuals of frozen feet are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8623 (1999).

2.  An effective date prior to March 9, 1993, for the award 
of service connection for left peroneal palsy secondary to 
residuals of frozen feet is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date prior to March 9, 1993, 
for an award of service connection for left peroneal palsy 
secondary to residuals of frozen feet.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with his claims folders, are available.  
The Board accordingly finds that all relevant facts have been 
properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that the effective date for the award of 
entitlement to service connection for left peroneal palsy 
secondary to residuals of frozen feet, should be April 1, 
1946, his date of discharge.  He asserts that his first 
complaint regarding nerve damage was in 1946 and that since 
he was treated for peroneal nerve damage prior to 1993 and 
the RO should have questioned his complaints and treated it 
as an informal claim, or treated the medical evidence of 
peroneal nerve damage as an informal claim.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i) (1999); see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a member of Congress, or some 
person acting s next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155(a) (1999).  An informal claim must 
identify the benefit sought.  Id.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  However, these provisions do not create any 
enforceable rights for claimants who do not receive 
assistance in presenting a claim.  Rodriguez v. West, No. 98-
7087 (Fed. Cir. Aug. 25, 1999).  Furthermore, informal claims 
must be written and not oral.  Id.

Additionally, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b) and (b)(1) (1999).  

Reviewing the record, the Board finds that the veteran did 
not submit a formal or informal claim of entitlement to 
service connection for left peroneal palsy secondary to 
residuals of frozen feet prior to March 1993.  His only 
formal application of record, received in April 1946 merely 
requests service connection for frozen feet, which was 
granted by the RO in May 1946, with the disability 
characterized as residuals of frozen feet "limitation of 
motion of lateral three toes of left foot, cannot flex 
toes."  

The only written requests for compensation received after his 
initial application consist of April 1979 and December 1981 
statements.  The April statement requests re-evaluation of 
his service-connected disability because his left lower leg 
was growing weaker and getting progressively worse.  In the 
statement, the veteran attributes his deterioration to his 
toes being frostbitten in service and immovable since 
discharge.  There is no mention in this statement of damage 
to his peroneal nerve, and it appears that the only benefit 
being sought is an increased rating for an existing 
disability.  Thus, the Board does not consider this an 
informal claim of entitlement to service connection for left 
peroneal palsy secondary to residuals of frozen feet.  

In December 1981 the veteran submitted a VA Form 21-4138, 
stating only "request re-evaluation."  As with the April 
1979 statement, this cannot properly be construed as an 
informal claim of entitlement to service connection for left 
peroneal palsy secondary to residuals of frozen feet, it 
makes no identification of benefits sought in connection with 
peroneal nerve palsy, and was properly construed by the RO as 
a claim of entitlement to an increased rating for his already 
service-connected residuals of frozen feet.

With regard to medical evidence of peroneal palsy received 
prior to March 9, 1993, although there is evidence 
identifying the veteran's treatment for this disability prior 
to 1993, these medical records cannot serve as informal 
claims because the veteran was not granted entitlement to 
service connection for left peroneal palsy secondary to 
residuals of frozen feet prior to June 1993.  As noted above, 
a formal claim for compensation must have been allowed before 
these documents can constitute an informal claim.  38 C.F.R. 
§ 3.155 (1999).  Moreover, the Board notes that the symptoms 
noted in these records were generally considered by the RO in 
evaluating the veteran's residuals of frozen feet.

Accordingly, the Board finds that no actionable formal or 
informal claim was submitted by the veteran prior to March 9, 
1993.  Given this conclusion, the question becomes whether 
the appropriate effective date is March 9, 1993, the date his 
claim was received, or the date entitlement arose.  A review 
of the record reveals that in a November 1998 statement, a VA 
neurologist determined that the first documented symptoms of 
peroneal nerve palsy of record are reported in a May 10, 
1949, VA examination report, and that the symptoms most 
likely dated back to service.  The first medical evidence of 
record relating the veteran's peroneal nerve palsy to his 
residuals of frozen feet, or events in active service is on 
June 1, 1993, in a VA examination report.  Because the 
regulations state that the appropriate effective date is the 
date entitlement arose or the date of claim, whichever is 
later, 38 C.F.R. § 3.400(b)(2)(i) (1999), even assuming 
entitlement arose prior to his March 9, 1993, date of claim, 
the appropriate effective date is still March 9, 1993, the 
date the veteran's claim was received.  Consequently, the 
veteran's claim of entitlement to an effective date prior to 
March 9, 1993, is denied.

2.  Entitlement to an increased rating for left peroneal 
palsy secondary to residuals of frozen feet.

The appellant's contentions regarding the increase in 
severity of his left peroneal palsy secondary to residuals of 
frozen feet constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran was originally granted service connection for his 
left peroneal palsy secondary to residuals of frozen feet in 
a June 1993 rating decision, and assigned a 10 percent rating 
thereto, effective March 9, 1993.  In a July 1995 decision 
the RO severed the veteran's entitlement to service 
connection for left peroneal palsy secondary to residuals of 
frozen feet.  The veteran appealed this decision to the 
Court, and upon remand, in a March 1999 decision, the RO 
determined that the severance was in error and again granted 
the veteran's claim of entitlement to service connection for 
left peroneal palsy secondary to residuals of frozen feet, 
assigning a 20 percent rating thereto, effective March 9, 
1993.

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for his left peroneal palsy secondary to residuals of frozen 
feet.  However, the Board notes that the increased rating 
awarded in March 1999 was made effective back to the 
veteran's original effective date, so staged ratings were not 
required or appropriate.  

Additionally, the veteran was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his original claim.  In 
this regard, in both the original rating decision in June 
1993 and the subsequent statements of the case, the RO 
addressed all of the evidence of record.  Thus, he was not 
harmed by the absence of language alerting him to the 
possibility of a "staged" rating.  See Fenderson v. West, 
12 Vet. App. 119.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.24a (1999) (Schedule), the RO ascertained the severity of 
the veteran's left peroneal palsy secondary to residuals of 
frozen feet by application of the criteria set forth in 
Diagnostic Code 8623 governing disability to the anterior 
tibial nerve (deep peroneal).  This provision requires 
consideration of the criteria in Diagnostic Code 8523.  Under 
this provision, a 30 percent rating, the highest rating 
available for this disability, is warranted for complete 
paralysis; loss of dorsal flexion of the foot.  

Additionally, when evaluating disabilities of the peripheral 
nerves, the regulations state that the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type pictured for "complete 
paralysis" given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (1999).

In the present case, the veteran testified at a January 1995 
hearing before the RO that he has pain, muscle weakness, 
numbness, decreased sensation, an inability to move the toes, 
and severe paralysis below the knee of his left leg.  He also 
testified that he has to wear a brace on his foot.  VA 
outpatient treatment records from January 1992 to January 
1993 indicate neuropathic pain with no footdrop but 
dorsiflexion of "4/5," weak "evertions and invertions, 
[sic]" and decreased sensation.  A June 1993 VA examination 
report shows decreased sensation in the lateral aspect of the 
left foot at toes three to five, and an inability to move 
these toes.  Decreased strength was also noted.  A February 
1995 VA examination of the arteries/veins noted that there 
were dermatophytes present on the nails and that there was 
hypesthesia and paralysis of the left 3rd and 5th toes.  In a 
February 1995 neurologic examination report conducted by a VA 
neurologist, the examiner noted that the veteran had 
difficulty on dorsiflexion of the first three to four toes on 
the left and had difficulty with dorsiflexion of the foot and 
eversion of the foot.  There was decreased sensation on the 
left foot along the distribution of the common peroneal 
nerve.  There was a 3-3.5/5 strength on dorsiflexion in the 
first four toes, 4.5/5 strength in dorsiflexion of the foot, 
4/5 strength in eversion, and plantar flexion and inversion 
were normal 5/5.  Muscles were normal bilaterally.  There was 
no focal atrophy, no abnormal movement, and no abnormalities 
of muscle tone.  The veteran was also noted to wear a foot 
drop brace.

Reviewing this evidence, the Board finds that the medical 
evidence does not support a finding of complete paralysis.  
The February 1995 neurologic examination report indicates 
that the veteran was capable of engaging in dorsiflexion of 
his left foot despite difficulty in doing so and some reduced 
strength.  In fact, the medical records do not indicate that 
the veteran has a loss of dorsiflexion of the left foot in 
any of the records.  In the absence of such medical evidence, 
there is no competent basis for awarding the veteran the next 
higher rating of 30 percent for his service-connected left 
peroneal palsy secondary to residuals of frozen feet.  
Consequently, his claim of entitlement to a rating greater 
than 20 percent for left peroneal palsy secondary to 
residuals of frozen feet is denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).




ORDER

Entitlement to a rating greater than 20 percent for left 
peroneal palsy secondary to residuals of frozen feet is 
denied.

Entitlement to an effective date prior to March 9, 1993, for 
the award of service connection for left peroneal palsy 
secondary to residuals of frozen feet is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

